DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 07 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 12-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0074457 to Jolly et al.
In regards to claim 1, Jolly teaches an electro-holographic light field generator device (Figure 9) comprising a substrate (920), an array of surface acoustic wave modulators having waveguides extending across the substrate and two dimensional array of diffractive optics (not shown in Figure 9, [0037], Bragg gratings in Figure 5) located on the surface of the substrate for shaping output light from the substrate.

In regards to claims 5 and 13, although Jolly does not expressly teach wherein different ones of the waveguides carry different colors of light and the optic increases an exit angle fan of the light from the substrate, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Jolly teaches all of the claimed structure of the claim and therefore, the function of having different ones of the waveguides carry different colors of light and the optic increases an exit angle fan of the light from the substrate is presumed inherent.  It is further noted that, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
 
In regards to claim 6, Jolly teaches the array of optics is on a face of the substrate.
In regards to claim 7, Jolly teaches the array of optics is on an exit face of the substrate.
In regards to claim 12, Jolly teaches the optic is formed on a distal face of the substrate.
In regards to claim 14, Jolly teaches the array of surface acoustic wave modulators includes multiple SAW transducers.
In regards to claim 16, Jolly teaches the substrate includes at least three surface acoustic wave modulators. (Figure 5)
In regards to claim 17, Jolly teaches the substrate includes twelve surface acoustic wave modulators.  [0037]
In regards to claim 18, Jolly teaches diffractive optical to be transmissive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0074457 to Jolly et al.
In regards to claims 3, 4 and 15, although Jolly does not expressly teach a separation between the waveguides is less than 400µm, a length of the waveguides is less than 10 centimeters and each of the optics of the array has a length of 100µm-2 mm, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Jolly teaches all of the required general structural limitations as claimed.  The different ranges as claimed are all ranges commonly found in the optical art of electro-holographic light fields and modulators/SAWs devices.  Common ranges would have allowed for ease of manufacturing and the capability of finding readily available components.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have chosen a separation between the waveguides is less than 400µm, a length of the waveguides is less than 10 centimeters and each of the optics of the array has a length of 100µm-2 mm.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to claim 11, although Jolly does not expressly teach the array of optics is an array of chirped gratings, Jolly does teach an array of Bragg gratings.  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a chirped grating as the array of optics since forming an array of chirped gratings would have been in the same manner as the Bragg grating.  Furthermore, it would be advantageous to have chosen chirped gratings in order to provide the required and necessary light output as desired by the application of the device.
Allowable Subject Matter
Claims 8-10 are allowed.  Previously objected claim 8 has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims and is now in 
Response to Arguments
Applicant's arguments filed 07 January 2022 have been fully considered but they are not persuasive. Applicant argues Jolly does not teach a two dimensional array of diffractive optics located on a surface of the substrate as currently amended.  Applicant further argues the volume Bragg gratings taught by Jolly are not located on a surface of the substrate.  However, the Examiner disagrees.  Although volume Bragg gratings are written inside the substrate, the claim language does not require the diffractive optics to be written on the surface of the substrate.  The claim language only requires the diffractive optical to be located on the surface of the substrate, not written on the surface of the substrate.  From Figures 1 and 5 of Jolly, it can be clearly seen that the volume Bragg grating extends to the top and bottom surface of the substrate.  It is also noted that Applicant has not clearly defined which surface of the substrate the array of diffractive optics is located on.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874